DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the interlock security mechanism,” but it is not clear two what this term is intended to refer. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (2010/0209134).

Regarding claim 1, Yamaguchi teaches a safety interlock mechanism that comprises: 
a plurality of interlock switches (fig. 8, items SW1-SW4), each interlock switch having a first contact (fig. 8, contact for completing circuit C) and a second contact (fig. fig. 8, contact for connecting to item 100)
an actuator ([0081], note that the detection that a cleaning member is separate from a waiting position is necessarily the reading of a position of an actuator) mechanically coupled to each interlock switch ([0081]), each actuator having: 
an active position wherein the actuator acts on a respective interlock switch so that the first contact of the respective interlock switch is in a conductive state (fig. 8, position where switches complete circuit C); and 
of the respective interlock switch is in a conductive state (see fig. 8, position where switch is connected to item 100); and 
a detection circuit (fig. 8, item 100) to connect to the second contact of a first interlock switch (fig. 1, switch 82) of the plurality of the interlock switches, the detection circuit to determine whether the actuator is in the active position or in the passive position ([0081], note that item 100 detects the position of the cleaning member based on whether switches SW1-SW4 are flipped to be connected to item 100); 
wherein the plurality of interlock switches are connected in series through respective first contacts (see fig. 8) 

 	Regarding claims 8, 9 and 16, Yamaguchi teaches the mechanism of claim 1 wherein the plurality of interlock switches are serially connected by an intermediate node and the detection circuit comprises a supply source with a voltage higher than a highest voltage of the intermediate node (see fig. 8, Note that nodes between switches themselves have a voltage of zero, and thus item 100 necessary has a supply voltage of higher than zero, and more specifically more than 100% of zero). 

Regarding claim 17, Yamaguchi teaches the mechanism of claim 1 wherein the safety interlock mechanism is connected to a relay which energizes the circuit (see fig. 8).

Regarding claim 18, Yamaguchi teaches the mechanism of claim 1 wherein the detection circuit is on a different contact than the relay (see fig. 8, Note relay connected to supply voltage and detection circuit connected to a different contact).

.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Kadosawa et al. (9,664,554).
 	Regarding claim 6, Yamguchi teaches the mechanism of claim 5. Yamaguchi does not teach wherein the transistor is a PNP bipolar junction transistor with a base-emitter connection and with the base connected to the interlock switch, the emitter connected to a supply source and the collector issuing a detection signal. Kadosawa teaches this configuration (Kadosawa, see fig. 2, Note PNP transistor Q2 with the base B connected to a FET Q1 acting as a switch connected to base B, emitter connected to a supply source 14 and collector issuing a detection signal). It would have been obvious to use the transistor arrangement disclosed by Kadosawa in the device disclosed by Yamaguchi because doing so would amount to the simple substitution of one known detection circuit arrangement for another to obtain predictable results. 

Regarding claim 20, Yamaguchi teaches the mechanism of claim 1. Yamaguchi does not teach wherein the detection circuit comprises a resistor and an unsafe condition of the interlock security mechanism is detected as a drop in voltage across the resistor. Kadosawa teaches a resistor R2 creating a voltage drop to be monitored for an unsafe condition (see 112 rejection, Note that “unsafe condition” has not been defined in any specific way. Note that, upon applying the circuit configuration of Kadosawa to the switches disclosed by Yamaguchi, the resultant device would meet the claimed limitations).  It would have been obvious to use the transistor arrangement disclosed by Kadosawa instead in the device disclosed by Yamaguchi because doing so would amount to the simple substitution of one known detection circuit arrangement for another to obtain predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853